Citation Nr: 1022045	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to 
September 1971 with additional service in the reserves.

The issue on appeal was most recently before the Board in 
March 2009.  The Veteran appealed the Board's March 2009 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated April 5, 2010, the Court 
vacated the Board's March 2009 decision as to the issue of 
entitlement to service connection for PTSD and remanded the 
case to the Board for compliance with the instructions 
included in the April 2010 Joint Motion to Remand. 

The Veteran appeared at a hearing before the Board at the RO 
in February 2009.  A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

The April 2010 Joint Motion reflected the agreement of the 
parties that further action was necessary to attempt to 
corroborate certain claimed stressors.  In this regard, the 
Veteran has identified several stressors in statements 
received in February 2002 and September 2007 that have not 
been corroborated.  One of the stressors identified was when 
he was assigned to the 9th Infantry Division located in Ben-
Luc, Vietnam.  He reported that while stationed in Ben-Luc, 
there was sniper-type of fire in the day, and incoming 
rockets at night.  He further reported seeing dead and 
swollen bodies.  The second stressor occurred when he was 
assigned to the 1st Cavalry Division at Cu-Chi.  He stated 
that they would undergo sniper fire and incoming rockets and 
mortars.  He again reported seeing dead bodies.  The third 
stressor reportedly occurred when B-52's were bombing close 
to his patrol near the Cambodian border.  

Service personnel records show that the Veteran served with 
Company D, 65th Engineering Battalion, 25th Infantry 
Division, from September 1970 to November 1970.  Service 
personnel records also show that the Veteran served with 
Company B, 8th Engineering Battalion, 1st Cavalry Division 
from November 1970 to December 1970.  With personnel records 
reflecting time frames that are within the prescribed period 
of days contemplated by the U.S. Army and Joint Services 
Records Research Center (JSSRC) search requirements, an 
attempt to corroborate the Veteran's alleged stressors is 
appropriate.

Moreover, service personnel records show that the Veteran 
served with the 571st Engineering Company Battalion, 3rd 
Brigade, 9th Infantry Division from 
February 23, 1970 to September 25, 1970.  To comply with 
JSSRC search requirements, the RO should contact the Veteran 
to narrow the search for when he was assigned to the 9th 
Infantry Division to a three-month period.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he indicate an approximate 
three-month time frame after February 23, 
1970, that the claimed sniper-type of 
fire and incoming rocket attacks occurred 
while he was stationed in Ben-Luc, 
Vietnam.  He should be advised that 
unless he provides such an approximate 
time period of the claimed stressor, that 
VA will request a search of records for 
the three-month period beginning 
February 23, 1970.

2.  Regardless of whether or not the 
Veteran responds, the RO should prepare a 
request to the JSRRC and request 
corroboration of the aforementioned 
stressors claimed by the Veteran when he 
served with the 25th Infantry Division 
from September 1970 to November 1970, and 
with the 1st Cavalry Division from 
November 1970 to December 1970.  If the 
Veteran has provided an approximate time 
frame for the stressors that reportedly 
occurred while assigned to the 9th 
Infantry Division, then this information 
should be related to JSRRC.  If the 
Veteran does not provide such 
information, then the JSRRC should be 
asked to attempt to corroborate the 
sniper-type of fire and incoming rocket 
attacks that reportedly occurred in Ben-
Luc, Vietnam for the three-month period 
beginning February 23, 1970.  The RO 
should take appropriate action to follow 
up on any other avenues for corroborating 
the claimed stressors as may be suggested 
by JSRRC.

3.  If, and only if, a claimed 
stressor(s) is corroborated, then the 
Veteran should be scheduled for a VA PTSD 
examination to ascertain whether he 
suffers from PTSD due to a corroborated 
stressor.  The claims file should be 
provided to the examiner, and the 
examiner should be expressly informed of 
the details of any corroborated 
stressor(s).  If a diagnosis of PTSD is 
warranted, then the examiner should 
clearly indicate whether the PTSD is due 
to a corroborated stressor or stressors. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

